I N   T H E      C O U R T O F A P P E A L S
                                                          A T K N O X V I L L E
                                                                                                      FILED
                                                                                                      February 5, 1998

                                                                                                Cecil Crowson, Jr.
M A N U E L   B R A N C H ,     J R . ,                             )     K N O X C I R C U I T Appellate C ourt Clerk
                                                                    )     C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 3 8 5
P. l a i n t i f f - A p p e l l a n t         )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
v s .                                                               )     H O N . D A L E      W O R K M A N
                                                                    )     J U D G E
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                                                                    )
R O D N E Y M c C R O S K E Y a n d         G O V E R N O R         )     A F F I R M E D    A N D    R E M A N D E D
J O H N S E V I E R M E M O R I A L                                 )
A S S O C I A T I O N ,                                             )
                                                                    )
                      D e f e n d a n t s - A p p e l l e e s       )




R O B E R T     L .     O G L E ,     J R . ,     O g l e       &   W a l l a c e ,     P . C . ,     S e v i e r v i l l e ,     f o r
A p p e l l a n t .


B R I A N H . T R A M M E L ,         K e n n e r l y ,     M o n t g o m e r y   &   F i n l e y ,     P . C . ,   K n o x v i l l e ,
f o r A p p e l l e e s .
                                                                                                    O         P         I        N       I      O         N



                                                                                                                                                                                                                   M c M u r r a y ,                J .



                I n          t h i s           a c t i o n ,                      t h e             a p p e l l a n t                          ( p l a i n t i f f )                           s o u g h t                a     r e c o v e r y

f o r       d a m a g e s                      s u s t a i n e d                            t o           h i s                  p i c k u p                    t r u c k ,               l o s t                 e a r n i n g s             a n d

r e l a t e d                e x p e n s e s                     c a u s e d                  b y         a         c o l l i s i o n                            b e t w e e n                 h i s             v e h i c l e            a n d       a

h o r s e         b e l o n g i n g                        t o           t h e             d e f e n d a n t ,                           R o d n e y                M c C r o s k e y .                            T h e        a c c i d e n t

o c c u r r e d                    i n         t h e             p l a i n t i f f ' s                                  l a n e                o f             t r a v e l               o n           a          p u b l i c             r o a d ,

g e n e r a l l y                   r e f e r r e d                       t o          a s          t h e               G o v e r n o r                         J o h n       S e v i e r                      H i g h w a y .                T h e

d e f e n d a n t ,                       R o d n e y                     M c C r o s k e y ,                                   f i l e d             a            c r o s s - c l a i m                            a g a i n s t                 t h e

d e f e n d a n t , G o v e r n o r J o h n S e v i e r M e m o r i a l A s s o c i a t i o n .                                                                                                                     H e , h o w e v e r ,

w a s       p e r m i t t e d                        t o         t a k e               a          v o l u n t a r y                            n o n - s u i t .                         T h e             c a s e            w a s       t r i e d

b e f o r e            a         j u r y         a n d             r e s u l t e d                      i n             a        v e r d i c t                   f o r       t h e             a p p e l l e e s                      ( d e f e n -

d a n t s )                i n       t h e           o r i g i n a l                         a c t i o n .                           J u d g m e n t                      f o r          t h e             d e f e n d a n t s                    w a s

d u l y         e n t e r e d                  o n         t h e               v e r d i c t .                              T h e            p l a i n t i f f                    f i l e d                a       m o t i o n            f o r       a

j u d g m e n t                  n o t w i t h s t a n d i n g                                    t h e            v e r d i c t                     ( J N O V )             o r          i n          t h e         a l t e r n a t i v e

f o r       a              n e w           t r i a l .                           T h e              m o t i o n                      w a s                    o v e r r u l e d                  a n d              t h i s             a p p e a l

r e s u l t e d .                        W e     a f f i r m                     t h e            j u d g m e n t                        o f         t h e          t r i a l             c o u r t .



                F o r            h i s         c a u s e                 o f          a c t i o n ,                     t h e            p l a i n t i f f                   a l l e g e d                       t h a t        a t       a b o u t

5 : 3 0         a . m . ,                h e         w a s          t r a v e l i n g                             i n            h i s          p i c k u p               t r u c k              o n             G o v e r n o r            J o h n

S e v i e r                H i g h w a y               w h e n                  h e         s t r u c k                     a        h o r s e ,                  w h i c h          w a s                 i n       h i s        l a n e           o f

t r a v e l ,                r e s u l t i n g                     i n          d a m a g e s                     t o            h i s         v e h i c l e .                     H e          a s s e r t e d                  t h a t          t h e

h o r s e             w a s          o w n e d               b y           t h e             d e f e n d a n t ,                               R o d n e y                M c C r o s k e y                       a n d         t h a t           t h e

                                                                                                                                 2
h o r s e          h a d           b e e n             t a k e n                t o         t h e           G o v e r n o r                      J o h n              S e v i e r                 A s s o c i a t i o n ' s

c o r r a l          f o r             t h e         p u r p o s e                 o f      a l l o w i n g                    t h e             a s s o c i a t i o n                          t o         d i s p l a y              t h e

h o r s e      a l o n g                w i t h          a n o t h e r                   h o r s e .              H e          c l a i m s               t h a t            t h e         d e f e n d a n t s                        w e r e

n e g l i g e n t                i n           p l a c i n g                t h e          h o r s e s                 i n         a         c o r r a l              w h i c h             c o n s i s t e d                       o f     a

t w o      r a i l           w o o d e n                f e n c e               a n d        t h a t              t h e            f e n c e             w a s          i n         v i o l a t i o n                        o f       t h e

" f e n c e          l a w         o f         t h e         S t a t e             o f      T e n n e s s e e                          a s      c o n t a i n e d                   i n         T . C . A .             §         4 4 - 8 -

1 0 1 ,        e t             s e q . "                      H e           f u r t h e r                   c h a r g e d                       n e g l i g e n c e ,                           c l a i m i n g                      t h a t

M c C r o s k e y                 k n e w              o r           s h o u l d              h a v e              k n o w n                  t h a t               t h e       c o r r a l                    a n d              f e n c e

e n c l o s u r e                i n         w h i c h              h e      p l a c e d             t h e             h o r s e s               w a s         g r o s s l y                    i n a d e q u a t e                    a n d

c o u l d          n o t          r e a s o n a b l y                        b e          e x p e c t e d                    t o             h o l d          t h e           h o r s e s ;                       a n d              t h a t

f u r t h e r            h e           k n e w          o r          s h o u l d             h a v e              k n o w n                  t h a t          h e       w a s             i n          v i o l a t i o n                  o f

t h e      f e n c e            l a w .                A s         t o       t h e         d e f e n d a n t ,                          G o v e r n o r                J o h n            S e v i e r              M e m o r i a l

A s s o c i a t i o n ,                        h e           a l l e g e d                  t h a t              t h e                 d e f e n d a n t ,                    a s           l e s s e e                     o f        t h e

p r o p e r t y            o n          w h i c h             t h e         c o r r a l             w a s         l o c a t e d , a s s u m e d r e s p o n s i b i l i t y                                                               i n

h o u s i n g            t h e           h o r s e s                 a n d         k n e w           o r          s h o u l d                   h a v e         k n o w n                 t h a t             t h e          c o r r a l

w a s      n o t         r e a s o n a b l y                        a d e q u a t e                 t o          m a i n t a i n                      t h e         h o r s e s .



             F r o m            t h e           a d v e r s e                j u d g m e n t ,                    t h e         p l a i n t i f f                      p e r f e c t e d                      h i s          a p p e a l

t o       t h i s          c o u r t .                       O n          a p p e a l ,              t h e              p l a i n t i f f                      c l a i m s                 t h a t              t h e             c o u r t

e r r e d          i n         f a i l i n g                  t o         e n t e r           a       J N O V                p u r s u a n t                    t o         R u l e               5 0 ,         T e n n e s s e e

R u l e s          o f         C i v i l              P r o c e d u r e ;                    f o r           f a i l u r e                      t o       d i r e c t               a       v e r d i c t                    a t       t h e

c o n c l u s i o n                    o f        a l l             t h e          p r o o f ;               t h e r e                   w a s          n o          m a t e r i a l                        e v i d e n c e               t o

s u p p o r t            t h e           j u d g m e n t                  i n         f a v o r            o f         t h e            d e f e n d a n t s                   a n d             t h a t          t h e             c o u r t

e r r e d          i n         n o t           p e r m i t t i n g                       p l a i n t i f f ' s                           c o u n s e l                f r o m             c r o s s             e x a m i n i n g

t h e      d e f e n d a n t ,                       M c C r o s k e y ,                   c o n c e r n i n g                          t h e         a l l e g a t i o n s                           o f     n e g l i g e n c e

                                                                                                                   3
a g a i n s t          h i s          c o - d e f e n d a n t                              i n         h i s               c r o s s - c l a i m .                              H e          f u r t h e r            c h a r g e s

t h e       c o u r t            w i t h               e r r o r               i n         r e p r i m a n d i n g                           p l a i n t i f f ' s                                c o u n s e l          d u r i n g

f i n a l        a r g u m e n t                       f o r          s t a t i n g                    t h a t               t h e          p l a i n t i f f                             h a d       n o       c o l l i s i o n

i n s u r a n c e .                     A d d i t i o n a l l y ,                                h e            c l a i m s                t h a t            t h e              c o u r t                 s h o u l d         h a v e

g i v e n        h i s         s p e c i a l                   r e q u e s t                 f o r          a      j u r y                i n s t r u c t i o n                            r e g a r d i n g             T . C . A .

§    4 4 - 8 - 1 0 3 ,                e t          s e q .



             W h e r e ,              a s          h e r e ,               a     t r i a l                j u d g e             h a s         a p p r o v e d                         a      j u r y ' s            v e r d i c t ,

o u r     s t a n d a r d              o f             r e v i e w             i s         w h e t h e r                   t h e r e          i s          a n y         m a t e r i a l                    e v i d e n c e        t o

s u p p o r t            t h e          v e r d i c t .                        T . R . A . P .                    1 3 ( d ) .                 T h u s ,                  a b s e n t                  a       r e v e r s i b l e

e r r o r        o f      l a w ,                w e         w i l l           s e t         a s i d e             a         j u d g m e n t                  o n          a          j u r y             v e r d i c t        o n l y

w h e r e         t h e          r e c o r d                       c o n t a i n s                  n o          m a t e r i a l                     e v i d e n c e                          t o          s u p p o r t         t h e

v e r d i c t .                F o s t e r                   v .      B u e ,              7 4 9          S . W . 2 d                7 3 6 ,          7 4 1             ( T e n n .                 1 9 8 8 ) .



             M o s t           o f      t h e                i s s u e s              a r e         i n t e r r e l a t e d                           a n d             w e           w i l l             d i s c u s s        t h e m

t o g e t h e r .                    B o t h             a         d i r e c t e d                  v e r d i c t                    o r       a       J N O V                 a r e              s u b j e c t          t o     t h e
                                             1
s a m e      a n a l y s i s .                          I n         d e c i d i n g                 w h e t h e r                   t o      g r a n t              a          d i r e c t e d                v e r d i c t        o r

a    J N O V ,         t h e         t r i a l                c o u r t              m u s t           t a k e              t h e          s t r o n g e s t                     l e g i t i m a t e                  v i e w      o f

t h e       e v i d e n c e                  i n             f a v o r               o f         t h e            n o n - m o v i n g                        p a r t y                      a n d          d i s c a r d         a l l

c o u n t e r v a i l i n g                            e v i d e n c e .                           S e e          E a t o n                 v .            M c L a i n ,                      8 9 1          S . W . 2 d         5 8 7

( T e n n .        1 9 9 4 ) .




             1
              T h e r e c o r d d o e s                            n o t       r e f l e c t           t h a t         a      m o t i o n          f o r      a         d i r e c t e d             v e r d i c t      w a s    e v e r
m a d e   d u r i n g t h e t r i a l .

                                                                                                                   4
            T o       r e c e i v e                t h e            b e n e f i t              o f             a          d i r e c t e d                   v e r d i c t                    i n         h i s         f a v o r ,           a

p l a i n t i f f            m u s t         f i r s t                m a k e         o u t          a         p r i m a                f a c i e            c a s e .                    T h e r e f o r e ,                      i t     i s

i n c u m b e n t            u p o n         u s         t o          f i r s t             d e t e r m i n e                       w h e t h e r                      t h e          p l a i n t i f f                      c a r r i e d

h i s     b u r d e n .



            I t       i s          a n      e l e m e n t a r y                        p r i n c i p l e                          o f         l a w          t h a t                 t h e          p l a i n t i f f                    h a s

t h e     b u r d e n            o f      p r o o f             o n        a l l           i s s u e s                   n e c e s s a r y                   t o         e s t a b l i s h                       h i s         c l a i m .

T h e     b u r d e n              o f      p r o o f               i s        o n          t h e          p a r t y                    h a v i n g                   t h e          a f f i r m a t i v e                         o f     a n

i s s u e         a n d          t h i s          b u r d e n                 n e v e r             s h i f t s .                        F r e e m a n                       v .         F e l t s ,                 2 0 8         T e n n .

2 0 1 ,     3 4 4         S . W . 2 d             5 5 0 ,             5 5 4         ( 1 9 6 1 ) .                        " T h e          b u r d e n                   o f          p r o o f           r e s t s             o n       h i m

w h o     a f f i r m s ,                n o t         o n       h i m          w h o         d e n i e s . "                            G a l b r e a t h                         v .       N o l a n ,                5 8        T e n n .

A p p .       2 6 0 ,            4 2 9           S . W . 2 d               4 4 7 ,            4 5 0                  ( 1 9 6 7 ) .                T h e r e f o r e ,                               t h e            d e f e n d a n t

b e a r s      n o        b u r d e n            o f         p r o o f              u n l e s s                a n            a f f i r m a t i v e                          d e f e n s e               i s         a s s e r t e d .

E v e n     i f      a n         a f f i r m a t i v e                     d e f e n s e                  i s            a s s e r t e d                a n d                t h e r e             i s      n o        m a t e r i a l

e v i d e n c e            t o      s u p p o r t               i t ,          t h e         p l a i n t i f f                          i s     n o t             e n t i t l e d                    t o         a     j u d g m e n t

u n l e s s        t h e         p l a i n t i f f                    h a s         c a r r i e d                    h i s         i n i t i a l                  b u r d e n                 o f        p r o o f ,               i . e . ,

p r o o f      o n         a l l         i s s u e s             n e c e s s a r y                       t o             e s t a b l i s h                  h i s              c l a i m .                  " . . .            i n       a n y

n e g l i g e n c e              c a s e ,             t h e          p l a i n t i f f                   m u s t                p r o v e            b y         a          p r e p o n d e r a n c e                         o f       t h e

e v i d e n c e            t h e         e x i s t e n c e                    o f      a      d u t y ,                   a      b r e a c h                o f          t h a t             d u t y ,               c a u s a t i o n

a n d     i n j u r y . "                L i n d s e y                  v .         M i a m i              D e v e l o p m e n t                             C o r p . ,                   6 8 9            S . W . 2 d              8 5 6 ,

8 5 8     ( T e n n .            1 9 8 5 ) .                  I f         t h e        p l a i n t i f f                          h a s        f a i l e d                     t o        c a r r y            h i s           b u r d e n

i n     t h i s       c a s e ,            a l l             o t h e r              i s s u e s                a r e             m o o t .



            T h e          p l a i n t i f f                   r e l i e s             h e a v i l y                          u p o n         T . C . A .                    § §      4 4 - 8 - 1 0 1 ,                      e t     s e q .

I t     a p p e a r s            t h a t          t i t l e               4 4 ,        S e c t i o n                       8 ,      P a r t            1 ,             e t         s e q . ,             w e r e             a d o p t e d

                                                                                                                     5
w h e n          T e n n e s s e e                            w a s       s t i l l                a n       " o p e n             r a n g e "             s t a t e .                  T h i s        b e i n g           t h e

c a s e ,             i t                  w a s          i n c u m b e n t                  u p o n          a      l a n d o w n e r                     t o       h a v e            a      l a w f u l           f e n c e

a r o u n d            h i s                     p r o p e r t y          i n      c u l t i v a t i o n                          t o      k e e p          a n i m a l s              o u t       r a t h e r           t h a n

i n .        B e f o r e                           a      p l a n t e r           o r             c u l t i v a t o r                   c o u l d          r e c o v e r               d a m a g e s         f r o m         a n

o w n e r         o f                 a n          a n i m a l          a t     l a r g e ,                 h e     w a s           u n d e r          a         d u t y        t o         e s t a b l i s h            t h a t

h e       h a d              a                  l a w f u l           f e n c e             s u r r o u n d i n g                        t h e        d a m a g e d               p r o p e r t y .                      T h i s

c o n c l u s i o n                               i s       r e a c h e d                   b y          r e a d i n g                  t h e        p r o v i s i o n s                     o f      T i t l e            4 4 ,

C h a p t e r                        8 ,          T i t l e       1       i n      p a r a                m a t e r i a .                   E x e m p l a r y                  p r o v i s i o n s               a r e       a s

f o l l o w s :



             4    4    -         8 - 1 0 1               . L a n d i              n c u l t i v a t i o n s u f f                                     i c i e n t l y f e n c e d .                              —
             E    v    e         r y p l                a n t e r s h a          l l m a k e a n d k e e p a s                                         u f f i c i e n t f e n c e ,                         o   f
             o    r    d         i n a r i               l y s o u n d              a n d s u b s t a n t i a l m a                                     t e r i a l , a r o u n d t                          h   e
             p    l    a         n t e r '               s l a n d i n             c u l t i v a t i o n , a n d s o                                      c l o s e , f o r a t l e a                        s   t
             t    w    o            a n d                 o n e - h a l f          f e e t ( 2 1 / 2 ' ) f r o m                                          t h e s u r f a c e o f t                          h   e
             e    a    r         t h , a                s t o p r e v           e n t h o g s l a r g e e n o u g                                        h t o d o d a m a g e f r                           o   m
             p    a    s         s i n g                 t h r o u g h t          h e s a m e .



             4    4     -        8     -    1    0 7 . D e f e n s e o f i n s u f f i c i e n c y o f f e n c e . — I f i t
             a    p     p        e     a    r    s t h a t t h e f e n c e i s i n s u f f i c i e n t , t h e o w n e r o f t h e
             a    n     i        m     a    l    s s h a l l n o t b e l i a b l e t o m a k e s a t i s f a c t i o n f o r t h e
             d    a     m        a     g    e    s .



             T h u s ,                            u n d e r           t h e       s t a t u t e s                   a t           t h e          t i m e           o f         t h e i r           a d o p t i o n ,           a

l a n d o w n e r                               s e e k i n g           d a m a g e s                    f r o m          t h e          o w n e r           o f         a n          a n i m a l ,        h a d           t h e
                                                                                                                                                 2
b u r d e n                 o f                  m a i n t a i n i n g                  a          l a w f u l              f e n c e .                     N e v e r t h e l e s s ,                    h o w e v e r ,

T i t l e             4 4 ,                      S e c t i o n            8 ,       P a r t                 o n e          h a s            s o m e          a p p l i c a t i o n                    u n d e r            t h e



             2
            T h e r e i s a n a p p a r e n t e x c e p t i o n f o r n o t o r i o u s l y m i s c h i e v o u s                                                                           s t o c k .  S e e T . C . A .
§ 4 4 - 8 - 1 0 9 .    T h e r e a r e n o a l l e g a t i o n s o r e v i d e n c e i n t h e r e c o r d                                                                                   i n t h i s c a s e t h a t
t h e h o r s e s i n q u e s t i o n w e r e n o t o r i o u s l y m i s c h i e v o u s .

                                                                                                                      6
c i r c u m s t a n c e s                    o f       t h i s           c a s e         s i n c e             t h e            G e n e r a l      A s s e m b l y                b y     P u b l i c

A c t s     1 9 4 7 ,              c h .       5 2 ,         §     1 ,      n o w        c o d i f i e d                  i n      T . C . A .      §          4 4 - 8 - 4 0 1          p r o h i b -

i t e d         l i v e s t o c k                  f r o m         r u n n i n g              a t      l a r g e .                  T h a t      s e c t i o n                p r o v i d e s          a s

f o l l o w s :



            4    4     - 8 - 4 0     1 . L i v          e s t        o c k     n o t t o r u n a t l a r g e -                                      P u n i s h m e n t . —
            (    a     )     I t       i s u n          l a w       f u l     f o r t h e o w n e r s o f a n y                                     l i v e s t o c k , a s
            t    h     e s a m        e a r e             c o      m m o n   l y k n o w n a n d d e f i n e d ,                                      t o w i l l f u l l y
            a    l     l o w t       h e s a m          e t         o r u     n a t l a r g e i n t h i s s t a                                     t e .

                                                                                   *                   *                    *



            T h e             a p p l i c a b l e                S e c t i o n          o f         T i t l e        4 4 ,         C h a p t e r         8 ,      n o w       c o d i f i e d          i n

T . C . A .            §      4 4 - 8 - 1 0 3           w h i c h           p r o v i d e s                 a s      f o l l o w s :



            4    4 - 8 - 1          0 3 . H o r s e s , c a t t l e , a n d m u l e s s u f f i c i e n t l y f e n c e                                                                 d .
            —       T h e               f o l l o w i n g s h a l l b e s u f f i c i e n t a n d b e d e e m e d                                                                         a
            l    a w f u l               f e n c e o n l y a s t o h o r s e s , c a t t l e , a n d m u l e s : a                                                                      n y
            e    n c l o s          u r e m a d e b y s t r e t c h i n g n o t l e s s t h a n f i v e (                                                                               5 )
            s    t r a n d          s o f b a r b e d w i r e t i g h t l y b e t w e e n p o s t s f i r m l y s                                                                       e t
            i    n t h e               g r o u n d , o r b e t w e e n g r o w i n g t r e e s a n d p o s t s f i r m                                                                  l y
            s    e t i n              t h e g r o u n d , n o t m o r e t h a n t w e n t y f e e t ( 2 0 ' ) a p a r                                                                   t ;
            t    h e t o             p m o s t w i r e n o t l e s s t h a n f o u r a n d o n e - h a l f f e                                                                          e t
            (    4 1 / 2 '          ) f r o m t h e g r o u n d , t h e b o t t o m w i r e n o t l e s s t h                                                                           a n
            s    i x i n           c h e s ( 6 " ) , a n d t h e n e x t t o t h e b o t t o m w i r e n o t l e                                                                        s s
            t    h a n f            i f t e e n i n c h e s ( 1 5 " ) f r o m t h e g r o u n d .



            A f t e r               t h e            p a s s a g e             o f            t h e           a b o v e              s t a t u t e ,              t h e          b u r d e n           o f

m a i n t a i n i n g                  s u f f i c i e n t                   f e n c e s                    w a s          p l a c e d           u p o n              t h e        o w n e r           o f

l i v e s t o c k .                T h e           g o v e r n i n g               r u l e            i n         t h i s          j u r i s d i c t i o n                 i s      w h e r e          a n

o w n e r            o f       a n i m a l s           n e g l i g e n t l y                    a l l o w s               t h e m       t o      r u n          a t       l a r g e ,          h e     i s

l i a b l e                f o r     t h e           r e s u l t i n g                 d a m a g e s                i f         p r o x i m a t e l y                 c a u s e d        b y         h i s


                                                                                                       7
n e g l i g e n c e                 b u t                 h e             i s                n o t      l i a b l e              i f           a n          a n i m a l                 e s c a p e s               w i t h o u t                   h i s

f a u l t           f r o m             a           p a s t u r e                             e n c l o s e d              b y           a           l a w f u l                 f e n c e              o r         a n           o r d i n a r y

f e n c e         w h i c h             i s          u s u a l l y                            r e q u i r e d             t o          r e s t r a i n                        t h a t         p a r t i c u l a r                   k i n d           o f

l i v e s t o c k .                          S e e                  M o o n                    v .      J o h n s t o n ,                      4 7          T e n n .             A p p .             2 0 8 ,             3 3 7       S . W . 2 d

4 6 4      ( 1 9 5 9 ) .



              T h e         p l a i n t i f f                                 w o u l d                h a v e      u s          f i n d                 t h a t          a      v i o l a t i o n                   o f          T . C . A .               §

4 4 - 8 - 1 0 3               i s                 n e g l i g e n c e                                p e r        s e .                  C o n s t r u e d                         i n          c o n j u n c t i o n                           w i t h

T . C . A .           §           4 4 - 8 - 4 0 1                                  a n d             t h e        r u l e              s t a t e d                   i n           M o o n ,                s u p r a ,               r e a s o n

d i c t a t e s             t h a t                s u c h                a             v i o l a t i o n            c a n n o t                     b e      n e g l i g e n c e                       p e r           s e       s i n c e           i t

i s      o p t i o n a l                    t o      h a v e                      a          " l a w f u l         f e n c e "                     o r        a n             o r d i n a r y               f e n c e             w h i c h           i s
                                                                                                                                                                                                                                                      3
u s u a l l y             r e q u i r e d                           t o               r e s t r a i n              t h a t             p a r t i c u l a r                         k i n d            o f       l i v e s t o c k .



              I n         t h e         r e c o r d                       b e f o r e                   u s ,      t h e r e                 i s         e v i d e n c e                 t h a t            t h e         d e f e n d a n t s

d i d      n o t          m a i n t a i n                       a             " l a w f u l                   f e n c e "          a s              d e f i n e d                i n          T . C . A .           §         4 4 - 8 - 1 0 3 ,

h o w e v e r ,             t h e                 r e c o r d                         i s       c o m p l e t e l y                    d e v o i d                  o f          a n y         e v i d e n c e                    t h a t           t h e

c o r r a l          f e n c e                    w a s             n o t                a      f e n c e          u s u a l l y                     r e q u i r e d                    t o         r e s t r a i n                 h o r s e s .

O n      t h e        c o n t r a r y ,                             t h e r e                    i s         e v i d e n c e                   t h a t              t h e          d e f e n d a n t s                        i n s p e c t e d

t h e       f e n c e             a n d              f o u n d                          i t          s u i t a b l e              t o              c o n t a i n                 h o r s e s .                      T h e r e             i s         n o

d i s p u t e              a b o u t                 t h e                c o n s t r u c t i o n                           o f              t h e           f e n c e .                      I t       c o n s i s t e d                    o f            a

s p l i t           r a i l                 f e n c e ,                       w i t h                 t w o       r a i l s                  b e t w e e n                      e a c h             p o s t .                   T h e r e             i s

t e s t i m o n y                 b y              t h e              p l a i n t i f f                           t h a t              t h e               t o p              r a i l          o f          t h e             f e n c e             w a s

t h i r t y          t o       t h i r t y - t w o                                       i n c h e s            h i g h .               T h e r e                  w a s         a l s o             t e s t i m o n y                b y           t h e


              3
                I t w a s           h e l d t h a t                           a         v i o l a t i o n o f T . C . A . § 4 4 - 8 - 1 0 3                                        w a s        n o t       n e g l i g e n c e             p e r         s e
i n     R o d g e r s v .            W e b b , 3 3 5                              F .      S u p p . 5 8 4 ( E . D . T e n n . 1 9 7 1 ) .

                                                                                                                            8
d e f e n d a n t                 M c C r o s k e y                      t h a t              h e      c h e c k e d                  t h e      c o r r a l             a n d         h a d      n o        c o n c e r n s

a b o u t        p u t t i n g                      h i s          h o r s e s                 t h e r e .                  F u r t h e r ,                w h e n            a s k e d          i f         h e           w o u l d

c o n s i d e r                  t h e              f e n c e              a               s u b s t a n t i a l                       f e n c e ,           h e          r e s p o n d e d                    t h a t           " I

f i g u r e d              i t           w o u l d               b e           s e c u r e                  e n o u g h               t o       h o l d         m y        h o r s e s . "                     H e           a l s o

t e s t i f i e d                 t h a t             t h e          f e n c e                w a s         a      t y p e            o f      f e n c e        t h a t              m i g h t         b e          u s e d      t o

c o r r a l          h o r s e s                    i n       t h i s            s t a t e .                     T h i s             t e s t i m o n y             i s         u n c o n t r o v e r t e d .



              F r o m                  t h e               f o r e g o i n g ,                         i t           s e e m s                 p a t e n t l y                  c l e a r ,              t h a t               t h e

p l a i n t i f f                     w a s         n e i t h e r                 e n t i t l e d                    t o         a          d i r e c t e d            v e r d i c t             n o r          a          J N O V .

O n      t h e      c o n t r a r y ,                        i t         a p p e a r s                 t h a t            h e         f a i l e d         i n         h i s          b u r d e n         o f          m a k i n g

a       p r i m a          f a c i e                  c a s e .                  I n          a n y             e v e n t             t h e r e       i s          m a t e r i a l               e v i d e n c e                 t o

s u p p o r t          a          v e r d i c t                    i n         f a v o r              o f        t h e          d e f e n d a n t s .



              W h i l e t h e f o r e g o i n g c o n c l u s i o n i s s e e m i n g l y d i s p o s i t i v e o f t h e

c a s e ,        w e         w i l l                n e v e r t h e l e s s                           d i r e c t               o u r          a t t e n t i o n               t o       t h e         i s s u e s             n o t

i n v o l v i n g                 a          m o t i o n               f o r           a      d i r e c t e d                   v e r d i c t ,             J N O V            o r       s u f f i c i e n c y                   o f

t h e       e v i d e n c e .



              P l a i n t i f f                           c o m p l a i n s                     t h a t             t h e            c o u r t        e r r e d               i n       n o t          p e r m i t t i n g

p l a i n t i f f                      t o            c r o s s                 e x a m i n e                     t h e              d e f e n d a n t ,                   R o d n e y                 M c C r o s k e y ,

r e l a t i v e              t o              t h e         n o n - s u i t                    h e          h a d          t a k e n            o n       M c C r o s k e y ' s                   c r o s s - c l a i m

a g a i n s t          G o v e r n o r                      J o h n             S e v i e r                 M e m o r i a l                  A s s o c i a t i o n .                    W e      n o t e            t h a t      a t

t h e      t i m e          a n          o b j e c t i o n                      w a s           m a d e           a n d         s u s t a i n e d ,                   p l a i n t i f f ' s                  a t t o r n e y

w a s       a t t e m p t i n g                            t o           c r o s s                  e x a m i n e               M r .           M c C r o s k e y                    r e l a t i v e                 t o       t h e

a l l e g a t i o n s                         h e          h a d               m a d e               a g a i n s t                   t h e        c r o s s - d e f e n d a n t                          r e g a r d i n g

                                                                                                                      9
                                                                                                                                     4
n e g l i g e n c e .                  N o      o f f e r             o f          p r o o f        w a s           m a d e .                    T h e        o n l y             a l l e g a t i o n                   o f

n e g l i g e n c e             s t a t e d           i n      t h e              c r o s s - c l a i m                   w a s          " [ t ] h a t              w h i l e             i n       t h e           s o l e

p o s s e s s i o n ,             c u s t o d y             a n d            c o n t r o l              o f      t h e          a s s o c i a t i o n ,                       o n e            ( 1 )          o f     t h e

c r o s s - p l a i n t i f f ' s                      t w o          ( 2 )           h o r s e s             s u f f e r e d                    s e r i o u s               i n j u r i e s                      w h i c h

w e r e    p r o x i m a t e l y                    c a u s e d              b y      t h e       n e g l i g e n c e                      o f      t h e           a s s o c i a t i o n . "                           H e

f u r t h e r          c l a i m e d            a      p r e s u m p t i o n                      o f         n e g l i g e n c e                    p u r s u a n t                   t o          T . C . A .           §

2 4 - 5 - 1 1 1          p e r t a i n i n g                   t o           n e g l i g e n c e                    o f         b a i l e e .                   T . C . A .                §        2 4 - 5 - 1 1 1

p r o v i d e s          a s       f o l l o w s :



                             I n a l l a c t i o n s b y a b a i l o r a g a i n s t a                                                                     b a i      l e e         f o r       l   o     s   s
           o   r       d a m a g e t o p e r s o n a l p r o p e r t y , p r o o f b y                                                                    t h e          b a i     l o r        t   h     a   t
           t   h   e       p r o p e r t y w a s d e l i v e r e d t o t h e b a i l e e                                                                     i n        g o o     d c o         n   d     i   -
           t   i   o    n a n d t h a t i t w a s n o t r e t u r n e d o r r e d e                                                                      l i v      e r e d            a c c    o   r     d   -
           i   n   g      t o t h e c o n t r a c t , o r t h a t i t w a s r e t u r                                                                     n e d          o r      r e d e       l   i     v   -
           e   r   e    d i n a d a m a g e d c o n d i t i o n , s h a l l c o n s t i t                                                                   u t e         p r i      m a f      a   c     i   e
           e   v   i    d e n c e t h a t t h e b a i l e e w a s n e g l i g e n t , p r                                                                   o v i      d e d         t h e      l   o     s   s
           o   r         d a m a g e w a s n o t d u e t o t h e i n h e r e n t                                                                              n a    t u r e             o f        t     h   e
           p   r   o    p e r t y b a i l e d .



           W e           f i n d             t h a t           t h e s e                  a l l e g a t i o n s                          a r e           c o n c l u s o r y                            a n d         n o t

a d m i s s i o n s              o f         f a c t .               A s s u m i n g               f o r            p u r p o s e s                 o f         a r g u m e n t                     o n l y           a n d

w i t h o u t          i m p l y i n g              t h a t          i t          w a s       e r r o r          f o r          t h e        t r i a l              c o u r t             t o       d i s a l l o w

p l a i n t i f f ' s              a t t o r n e y               a n              o p p o r t u n i t y                   t o       c r o s s              e x a m i n e                r e l a t i v e                 t o

t h e     a b o v e            a l l e g a t i o n s ,                      i t       w a s       i n         n o         w a y          h a r m f u l                t o         t h e          p l a i n t i f f

a n d     t h u s         w a s          h a r m l e s s                    e r r o r .                  S e e            R u l e           3 6 ,           T e n n e s s e e                       R u l e s           o f

A p p e l l a t e          P r o c e d u r e .




           4
              W e d o n o t e t h a t i n t h e h e a r i n g o n t h e m o t i o n f o r a J N O V ,                                                                                  t h e t r a n s c r i p t
r e f l e c t s p l a i n t i f f ' s a t t o r n e y ' s s t a t e m e n t a s t o w h a t t h e p l e a d i n g s                                                                    p r o v i d e d .

                                                                                                    1 0
              T h e        a p p e l l a n t                         n e x t         c o m p l a i n s                    o f      t h e              r e p r i m a n d                       w h i c h             t h e         c o u r t

a d d r e s s e d             t o         h i m          i n         c l o s i n g             a r g u m e n t .                         A c c o r d i n g                       t o         t h e          a p p e l l a n t ' s

b r i e f ,           t h e            c o u r t               s u s t a i n e d                 a n          o b j e c t i o n ,                             d u r i n g                    f i n a l              a r g u m e n t ,

w h e n      p l a i n t i f f ' s                       c o u n s e l                 s t a t e d            t h a t             t h e              p l a i n t i f f                   d i d            n o t          h a v e      h i s

o w n      p r o p e r t y                    i n s u r a n c e .                      S p e c i f i c a l l y ,                               h e         c o m p l a i n s ,                       t h a t             w h e n      t h e

t r i a l         c o u r t               s u s t a i n e d                     t h e          o b j e c t i o n ,                         t h e              t r i a l                j u d g e                s t a t e d :           " I

s u s t a i n            t h e           o b j e c t i o n                     a n d      M r .            O g l e ,              y o u              a r e          t r e a d i n g                      o n        d a n g e r o u s

g r o u n d . "                   F i r s t                  w e        n o t e           t h a t             t h e r e                  i s              n o t       a          t r a n s c r i p t                        o f       t h e

c l o s i n g            a r g u m e n t s                     i n      t h e          r e c o r d            a n d             t h e          a p p e l l a n t                       i n         h i s          b r i e f         d o e s

n o t      d i r e c t             u s          t o          w h e r e          t h e      i n f o r m a t i o n                              c a n          b e          f o u n d                i n      t h e          r e c o r d .

S e c o n d l y ,                w e          f i n d           n o t h i n g             i n a p p r o p r i a t e                                  a b o u t             t h e             a d m o n i t i o n .                      I t

i s      w e l l - s e t t l e d                       t h a t          r e f e r e n c e                   t o         t h e       e x i s t e n c e o r n o n - e x i s t e n c e                                                     o f

i n s u r a n c e             i n         a         n e g l i g e n c e                  a c t i o n               i s          i m p r o p e r                    a n d         m a y             b e         g r o u n d s          f o r

a       m i s t r i a l .                      I n           a d d i t i o n ,                 t h e r e                i s        n o           e v i d e n c e                       i n          t h e          r e c o r d          t o

s h o w       t h a t            t h e              p l a i n t i f f                  d i d         n o t              h a v e           h i s             o w n          p r o p e r t y                        i n s u r a n c e .

I n       t h e       a b s e n c e                    o f         a n y         e v i d e n c e ,                      a n y           m e n t i o n                     o f          i n s u r a n c e                    i n       a n y

e v e n t         w o u l d             b e          i m p e r m i s s i b l e                       i n          f i n a l             a r g u m e n t .                       P l a i n t i f f                        c o n t e n d s

t h a t       t h e           d e f e n d a n t s                          o p e n e d           t h e             d o o r              t o           a       d i s c u s s i o n                           o f          e v i d e n c e

b e c a u s e            M r .         M c C r o s k e y                    m e n t i o n e d                 t h a t             h e          w o u l d c o n t a c t h i s                                        i n s u r a n c e

c o m p a n y .                  W e           f i n d             t h i s            a r g u m e n t                   t o       b e            w i t h o u t                   m e r i t .                       A s      t o       t h e

r e p r i m a n d ,                 w e             f i n d          n o t h i n g             i m p r o p e r                    a b o u t                  i t .              I t          i s         w e l l - s e t t l e d

t h a t      t h e         i m p r o p e r                    i n j e c t i o n                o f         t h e          s u b j e c t                     o f      i n s u r a n c e                         i n t o       a      j u r y

t r i a l          i s           g r o u n d s                     f o r         a       m i s t r i a l .                              T h e               t r i a l                 c o u r t                w a s         s i m p l y

c a u t i o n i n g                    p l a i n t i f f ' s                         a t t o r n e y                t o          p u r s u e                  t h e             m a t t e r                 n o          f u r t h e r .

I n       t h e          c a s e              o f       P e n d l e t o n                  v .             E v e t t s ,                  6 1 1              S . W . 2 d                 6 0 7             ( T e n n .              A p p .

                                                                                                                  1 1
1 9 8 1 )          t h e          c o u r t              s p e c i f i c a l l y                                   s t a t e d             t h a t       t h e           T r i a l            J u d g e          a c t e d

p r o p e r l y            [ i n          r e p r i m a n d i n g                                  a n       a t t o r n e y ]              f o r       i m p r o p e r                c o n d u c t          d u r i n g

f i n a l         a r g u m e n t .                          I n       P e n d l e t o n ,                           t h e         c o u r t          w a s       o f          t h e         o p i n i o n          t h a t

t h e       t r i a l             j u d g e ' s                    s t a t e m e n t                         w o u l d           n o t       p r e j u d i c e                 t h e         j u r y      a g a i n s t

t h e     p l a i n t i f f s .                          W e          a r e            o f               t h e      o p i n i o n             t h a t         t h e       s t a t e m e n t s                 o f       t h e

t r i a l         j u d g e              i n          t h i s          c a s e                 i n           n o         w a y      p r e j u d i c e d               t h e        p l a i n t i f f .                    W e

f i n d      n o       m e r i t                i n      t h i s              i s s u e .



             T h e           l a s t                i s s u e s              p r e s e n t e d                           b y       t h e       a p p e l l a n t                 c o n c e r n            s p e c i a l

r e q u e s t s              f o r             j u r y              i n s t r u c t i o n s                               w h i c h          w e r e          d e n i e d              b y       t h e        c o u r t .

R e f u s a l         t o          c h a r g e                a      s p e c i a l                        r e q u e s t            i s      n o t       r e v e r s i b l e                  e r r o r        u n l e s s

t h e       r e q u e s t                     i s       a c c u r a t e                             a n d          c o m p l e t e .                    S c a r b r o u g h                    v .       C i t y          o f
                              5
L e w i s b u r g ,                     5 0 4           S . W . 2 d                   3 7 7                ( T e n n .             A p p .           1 9 7 3 ) ,           c i t i n g               M o r t o n          v .

M a r t i n         A v i a t i o n                   C o r p . ,              2 0 5                T e n n .            4 1 ,      3 2 5      S . W . 2 d            5 2 4       ( 1 9 5 9 ) ;           J e n k i n s

v .     P e r r y ,           5 2         T e n n .                A p p .            5 7 6 ,               3 7 6         S . W . 2 d         7 2 6       ( 1 9 6 3 )             a n d        a u t h o r i t i e s

c i t e d         t h e r e i n .                      T h e          s p e c i a l                        r e q u e s t            s u b m i t t e d              b y         t h e         p l a i n t i f f            i n

t h i s          c a s e ,              i n          e s s e n c e ,                     a s k e d                  t h e          t r i a l          c o u r t           t o          c h a r g e            t h a t       a

v i o l a t i o n                 o f           T . C . A .              §             4 4 - 8 - 1 0 3                         c o n s t i t u t e s               n e g l i g e n c e                   p e r          s e .

H a v i n g         h e r e i n b e f o r e                           d e t e r m i n e d                           t h a t         a       v i o l a t i o n             o f          T . C . A .        §      4 4 - 8 -

1 0 3     i s        n o t          n e g l i g e n c e                       p e r                  s e ,         w e         f i n d       n o      e r r o r          i n       t h e         r e f u s a l            o f

t h e     t r i a l           c o u r t                t o          g i v e            t h e               r e q u e s t e d                c h a r g e .




             5
              S o    m e o f              t h e p r i n c i p l                e s         o   f         l a w a       p p l i e d i n S c a r b r o u g h , s u p r a , t o r e a c h t h e
f i n a l r e s     u l t i n              t h a t c a s e w e               r e      m o          d i f i e d      b y t h e S u p r e m e C o u r t i n T e n n . D e p t . O f H u m a n
S e r v i c e s       v . B a           r b e e , 7 1 4 S .                   W . 2      d            2 6 3 ( T      e n n . 1 9 8 6 ) .      T h e p r i n c i p l e c i t e d i n t h i s
o p i n i o n f      r o m S c           a r b r o u g h w a s                  n o    t            a f f e c t e     d .

                                                                                                                      1 2
            T h e     j u d g m e n t     o f         t h e      t r i a l   c o u r t    i s    a f f i r m e d      i n         a l l   r e s p e c t s .

C o s t s     a r e     a s s e s s e d         t o      t h e      a p p e l l a n t    a n d    t h i s   c a s e         i s       r e m a n d e d   t o

t h e   t r i a l       c o u r t .




                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                             D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , J u d g e




                                                                              1 3
                                                        I N       T H E         C O U R T O F A P P E A L S
                                                                          A T      K N O X V I L L E




M A N U E L     B R A N C H ,         J R . ,                                               )          K N O X C I R C U I T
                                                                                            )          C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 3 8 5
P. l a i n t i f f - A p p e l l a n t                               )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
v s .                                                                                       )          H O N . D A L E           W O R K M A N
                                                                                            )          J U D G E
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
R O D N E Y M c C R O S K E Y a n d                     G O V E R N O R                     )          A F F I R M E D         A N D     R E M A N D E D
J O H N S E V I E R M E M O R I A L                                                         )
A S S O C I A T I O N ,                                                                     )
                                                                                            )
                        D e f e n d a n t s - A p p e l l e e s                             )


                                                                                 J U D G M E N T

            T h i s      a p p e a l        c a m e             o n       t o       b e         h e a r d         u p o n        t h e       r e c o r d          f r o m      t h e

C i r c u i t       C o u r t   o f      K n o x          C o u n t y ,            b r i e f s          a n d     a r g u m e n t         o f       c o u n s e l .          U p o n

c o n s i d e r a t i o n       t h e r e o f ,                t h i s          C o u r t        i s      o f     t h e     o p i n i o n          t h a t       t h e r e     w a s

n o     r e v e r s i b l e      e r r o r          i n        t h e       t r i a l            c o u r t .

            T h e     j u d g m e n t       o f         t h e         t r i a l        c o u r t           i s     a f f i r m e d           i n         a l l   r e s p e c t s .

C o s t s     a r e      a s s e s s e d          t o         t h e       a p p e l l a n t               a n d      t h i s       c a s e         i s       r e m a n d e d     t o

t h e     t r i a l     c o u r t .



                                                                                                P E R      C U R I A M